             Case 2:19-cv-02245-JAD-BNW Document 15 Filed 06/08/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JASON ARTHUR ALTHEIDE,                                   Case No.: 2:19-cv-02245-JAD-BNW

 4             Petitioner
                                                                  Order Denying Motions
 5 v.
                                                                       ECF Nos. 12, 13
 6 STATE OF NEVADA, et al.,

 7             Respondents

 8

 9            This Court previously extended respondents’ deadline to respond to Jason Arthur

10 Altheide’s pro se 28 U.S.C. § 2254 petition for a writ of habeas corpus because respondents

11 demonstrated good cause for an extension. 1 Altheide has since filed 3 motions challenging that

12 relatively brief extension. 2 The Court has already denied the first motion. 3 While the Court

13 acknowledges Altheide’s frustration that he did not have the opportunity to file an opposition to

14 the motion for extension of time before the Court granted it, such an opposition would not have

15 been well-founded. Counsel for respondents has explained that teleworking in light of the

16 COVID-19 pandemic has made it more difficult to efficiently review the underlying records in

17 petitioner’s case and to draft and finalize the response to his petition, including finalizing the

18 exhibits. 4 There is nothing to suggest that counsel for respondents is not proceeding in good

19 faith. The deadline to file a response to this petition is currently June 15, 2020. Altheide’s

20

21
     1
         ECF No. 8.
22   2
         ECF Nos. 9, 12, 13.
23   3
         ECF No. 10.
     4
         See ECF Nos. 7, 14.
          Case 2:19-cv-02245-JAD-BNW Document 15 Filed 06/08/20 Page 2 of 2



 1 second motion for default and motion to strike are denied. Filing further motions challenging

 2 this reasonable extension only serves to further delay these proceedings.

 3         IT IS THEREFORE ORDERED that petitioner’s second motion for default [ECF No.

 4 12] and motion to strike [ECF NO. 13] are DENIED.

 5         Dated: June 8, 2020

 6
                                                        _________________________________
 7                                                         Jennifer A. Dorsey
                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
